                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

JEREMY WILSON,
#435401,

       Plaintiff,                                             Civil Action No. 19-CV-11137

vs.                                                           HON. BERNARD A. FRIEDMAN

DANIEL BABYAK,

      Defendant.
__________________/

                           OPINION AND ORDER GRANTING
                    DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

               This matter is presently before the Court on defendant’s motion for summary

judgment [docket entry 25]. Plaintiff has not responded to this motion, and the time for him to do

so has expired. Pursuant to E.D. Mich. LR 7.1(f)(2), the Court shall decide this motion without a

hearing.

               This is a prisoner civil rights case, brought under 42 U.S.C. § 1983. Plaintiff, an

inmate in the custody of the Michigan Department of Corrections (“MDOC”), alleges that defendant,

an MDOC corrections officer, retaliated against him after plaintiff complained to a resident manager

about defendant asking plaintiff, who is white, why he was hanging around black inmates, and

warning him about “pick[ing] up their ways.” Apparently the resident manager spoke to defendant

about this conversation. Afterwards, according to plaintiff, defendant subjected plaintiff to several

random drug tests and charged plaintiff with possession of contraband (prescription pills and floor

cleaner), which plaintiff says defendant planted in plaintiff’s cell. On a later occasion, defendant

allegedly became irate when he discovered plaintiff walking the prison yard and threatened to issue
more misconduct tickets against him. Plaintiff says he filed a grievance over this threat, and

afterwards defendant subjected plaintiff to another drug test and charged him with misconduct based

on a gambling slip plaintiff says defendant planted in his cell.

                Plaintiff alleges that he was found guilty of possessing these contraband items and

that, as a result, he lost privileges, lost his prison porter job, and was transferred to a prison that is

further away from his home, making it more difficult for him to receive visitors. For relief, plaintiff

seeks compensatory and punitive damages in the amount of $37,500.

                Defendant seeks summary judgment on the grounds that plaintiff failed to exhaust

his administrative remedies before filing suit. As defendant correctly notes, exhaustion of such

remedies is required by the Prison Litigation Reform Act (“PLRA”), 28 U.S.C. § 1997e(a). As the

Sixth Circuit has explained,

                [t]o satisfy the PLRA’s exhaustion requirement, see 42 U.S.C. §
                1997e(a), a prisoner must “complete the administrative review
                process in accordance with the applicable procedural rules,” see
                Woodford v. Ngo, 548 U.S. 81, 88 (2006). A Michigan prisoner
                exhausts his administrative remedies by timely proceeding through a
                three-step process. MDOC Policy Directive 03.02.130. At Step I, a
                prisoner must “attempt to resolve the issue with the staff member
                involved within two business days” (subject to exceptions not at issue
                here) and, if unsuccessful, must file a grievance within five business
                days. Id., ¶ P. At Step II, a prisoner may appeal the denial of the
                grievance to the warden or other appropriate official. Id., ¶¶ BB, DD.
                At Step III, a prisoner may appeal the warden’s decision to the
                Michigan Department of Corrections (MDOC)’s Grievance and
                Appeals Section. Id., ¶ FF. If there is no timely response at Step I or
                II, the prisoner “may forward the grievance to the next step of the
                grievance process within ten business days after the response deadline
                expired.” Id., ¶ T. An inmate must follow the grievance procedure to
                its conclusion—a resolution of a Step III appeal—prior to filing a
                civil suit. See Freeman v. Francis, 196 F.3d 641, 645 (6th Cir. 1999).

Belser v. Woods, No. 17-2411, 2018 WL 6167330, at *2 (6th Cir. July 6, 2018).


                                                    2
               To the extent the prisoner/plaintiff’s claim is based on allegedly retaliatory

misconduct tickets, a different exhaustion rule applies:

               As the Court has previously observed in earlier opinions in this
               matter, decisions made in the prison hearings division are
               non-grievable. See Bergey v. Tribley, 2015 WL 7731426, *3 n.1
               (W.D. Mich. 2015), report and recommendation adopted, 2015 WL
               7738093 (citing Policy Directive 03.02.130, ¶ F(1)). Instead, a
               plaintiff “shall file a motion or application for rehearing in order to
               exhaust his or her administrative remedies before seeking judicial
               review of the final decision or order.” Id. (citing Mich. Comp. Laws
               § 791.255(1)). The rehearing request must be made within thirty days
               after the final decision or order is issued. Id. (citing Mich. Comp.
               Laws § 791.254(3)). Siggers v. Campbell established that a prisoner
               must argue that his receipt of a misconduct ticket was based on
               conspiracy or retaliation during the first misconduct hearing. Siggers
               v. Campbell, 652 F.3d 681, 693-694 (6th Cir. 2011). Otherwise, the
               prisoner is precluded from using such a claim as a basis to request a
               rehearing. Id. at 693-94.

Ayotte v. Stemen, No. 15-13826, 2019 WL 2219739, at *5 (E.D. Mich. Feb. 27, 2019), report and

recommendation adopted, No. 15-13826, 2019 WL 1349607 (E.D. Mich. Mar. 26, 2019).

               In the present case, defendant has shown that plaintiff did not exhaust his grievance

remedies in this matter and that he did not seek rehearing of any of the misconduct findings against

him. See Def.’s Mot. for Summ. J., Ex. 2 (Nelson certification). Because plaintiff has failed to

respond to defendant’s summary judgment motion, the Court deems these facts to be “undisputed

for purposes of the motion.” Fed. R. Civ. P. 56(e)(2). Under these circumstances, plaintiff’s claim

fails for lack of exhaustion.

               After the deadline for responding to defendant’s summary judgment motion had

passed, plaintiff filed a belated motion for appointment of counsel. While the Court “may request

an attorney to represent any person unable to afford counsel,” 28 U.S.C. § 1915(e)(1), it does so only



                                                  3
in “exceptional circumstances.” Price v. Stephenson, No. 16-13434, 2017 WL 4867653, at *1 (E.D.

Mich. Oct. 27, 2017) (quoting Bennett v. Smith, 110 F. App’x 633, 635 (6th Cir. 2004)). Plaintiff

has not shown, and the Court does not believe, that this case involves such circumstances.

Accordingly,



                 IT IS ORDERED that defendant’s motion for summary judgment is granted.



                 IT IS FURTHER ORDERED that plaintiff’s motion for appointment of counsel is

denied.




                                                       s/Bernard A. Friedman
                                                       Bernard A. Friedman
 Dated: January 2, 2020                                Senior United States District Judge
        Detroit, Michigan


                                         CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any unrepresented
parties via the Court's ECF System to their respective email or First Class U.S. mail addresses disclosed on the
Notice of Electronic Filing on January 2, 2020.


 Jeremy Wilson, #435401                                s/Johnetta M. Curry-Williams
 Baraga Maximum Correctional Facility                  Case Manager
 13924 Wadaga Rd
 Baraga, MI 49908-9204




                                                         4
